Per Curiam:
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion for leave to serve the proposed amended answers granted, upon payment of all costs of the action to the date of the motion, to be taxed, less the costs allowed appellants on the appeal, and upon the further condition that the cause shall retain its present date of issue and place on the calendar, provided plaintiff elects to reply to the counterclaim and proceed with the trial; but not if he shall demur thereto. Present — Clarke, P. J., Laughlin, Scott, Davis, and Shearn, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted on the conditions stated in opinion. Order to be settled on notie .